                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         FREDERICK SCHIFF, et al.,
                                   4                                                       Case No. 19-cv-03260-YGR
                                                       Plaintiffs,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         CITY AND COUNTY OF SAN
                                   7     FRANCISCO, et al.,
                                   8                   Defendants.

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                     PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, February 8, 2021 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO ADR FOR COURT MEDIATION TO BE
                                        COMPLETED BY:                                         August 31, 2020
                                  14

                                  15
                                        REFERRED TO MAGISTRATE JUDGE FOR
                                  16    DISCOVERY
                                  17                                                           April 30, 2020; beyond that date with
                                        LAST DAY TO JOIN PARTIES OR AMEND
                                                                                              court approval for good cause by Motions
                                  18    PLEADINGS:
                                                                                              under FRCP Rule 16(b)(4)
                                  19

                                  20    NON-EXPERT DISCOVERY CUTOFF:                          February 26, 2021

                                  21    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: March 26, 2021
                                  22
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: April 9, 2021
                                  23    WITH FRCP 26(A)(2)(B):

                                  24    EXPERT DISCOVERY CUTOFF:                              April 23, 2021
                                  25
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                              On 35 day notice [filed May 25, 2021]
                                  26    BE HEARD BY:

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    COMPLIANCE HEARING (SEE PAGE 2)                        Friday, August 20, 2021 at 9:01 a.m.

                                   2    JOINT PRETRIAL CONFERENCE STATEMENT:                   August 27, 2021
                                   3    PRETRIAL CONFERENCE:                                   Friday, September 10, 2021 at 9:00 a.m.
                                   4    TRIAL DATE                                             Monday, September 27, 2021 at 8:30 a.m.
                                   5                                                           for Jury Trial
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   6
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, August 20,
                                   7
                                       2021 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                   8
                                       Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal
                                   9
                                       Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior
                                  10
                                       to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT
                                  11
                                       confirming they have complied with this requirement or explaining their failure to comply. If
                                  12
Northern District of California
 United States District Court




                                       compliance is complete, the parties need not appear and the compliance hearing will be taken off
                                  13
                                       calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement
                                  14
                                       in a timely fashion. Failure to do so may result in sanctions.
                                  15
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  16
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  17
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: March 30, 2020
                                  20
                                                                                        ______________________________________
                                  21
                                                                                        YVONNE GONZALEZ ROGERS
                                  22                                                    United States District Judge

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
